         Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 1 of 25




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
VANIA PAUL,                            )
                                       )
              Plaintiff,               )                    Civil Action No.
                                       )                    20-10108-FDS
       v.                              )
                                       )
ANDREW SAUL, Commissioner,             )
Social Security Administration,        )
                                       )
              Defendant.               )
_______________________________________)


         MEMORANDUM AND ORDER ON PLAINTIFF’S MOTION
FOR ORDER REVERSING THE COMMISSIONER’S DECISION AND DEFENDANT’S
      MOTION FOR ORDER AFFIRMING COMMISSIONER’S DECISION

SAYLOR, C.J.

       This is an appeal from the final decision of the Commissioner of the Social Security

Administration denying an application for social security disability insurance (“SSDI”) benefits.

Plaintiff Vania Paul alleges that she became disabled on October 23, 2016, after various

impairments rendered her unable to work. She submitted medical records indicating that she

suffers from various ailments, including back pain and depression. She now disputes the

Commissioner’s holding that she is not “disabled” within the meaning of the Social Security Act.

       Pending before the Court is Paul’s appeal and the Commissioner’s motion to affirm. For

the reasons stated below, Paul’s motion to reverse and remand will be denied and the

Commissioner’s motion to affirm will be granted.

I.     Background

       The following is a summary of the evidence as stated in the administrative record
         Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 2 of 25




(“A.R.”) and the parties’ relevant memoranda.

       A.      Education and Occupational History

       Vania Paul was born on July 10, 1968, and is currently 52 years old. (A.R. 1625). She

has a high-school education and has completed some college. (Id. at 1625, 1671). She alleges

that her disability began on October 23, 2016, and that she has not engaged in any substantially

gainful activity since the alleged onset date. (Id. at 1617). On July 19, 2017, at the age of 48,

she filed an application for disability insurance. (Id. at 1615, 1762-63).

       Prior to the onset of her disability, Paul worked as a respiratory therapist. (Id. at 1625).

A respiratory therapist is listed in the Dictionary of Occupational Titles (“DOT”) as a medium

exertion and skilled position with a Specific Vocational Preparation of 6. (Id.). She reported

that she has not worked since October 23, 2016. (Id. at 1617). She briefly returned to work after

the September 12, 2016 incident that she contends caused her disability, but then left work again

on Family and Medical Leave Act (“FMLA”) leave. (Id.).

       B.      Medical History

       Prior to the alleged onset of her disability, Paul had a history of back pain but was able to

work. (Id. at 1620). Medical records from Dedham Medical Associates indicate that in

November 2014, she was being treated for lower-back pain with radiation after a motor-vehicle

accident that occurred in July 2014. (Id. at 1620-21). She was being treated with a medication

regimen to provide pain relief. (Id. at 1621). The following month, Dr. Qiao Ting Kuang noted

that her right-side leg pain was improving with chiropractic treatment. (Id.).

       An MRI conducted in October 2014 revealed a small right paramedian disc herniation

with subtle mass effect on the right SI nerve root around the level of L5-SI. (Id.). That MRI

presented similar results to a scan conducted in February 2012. (Id.). In December 2014, Dr.



                                                 2
         Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 3 of 25




Jennifer Millen examined Paul and recommended that medication as well as injection would be

beneficial. (Id.). In January 2015, Paul received a right S1 epidural steroid injection. (Id.).

       On May 13, 2015, Nurse Practitioner Hazel Dunn reported that Paul had been out of

work for several weeks and had tenderness in her lower back. (Id.). Her leg numbness,

however, had been resolved with Neurontin, and her dosage of Percocet was decreased. (Id.).

       In July 2015, Dr. Kuang examined Paul again and noted that she reported that she was

still experiencing pain. (Id.). Her prescription for Naproxen had been changed to Mobic, which

helped reduce her use of Percocet. (Id.). Following that appointment, she was instructed to stop

taking Percocet and instead take morphine and also Oxycodone as needed. (Id.).

       On September 12, 2016, the accident occurred that caused her alleged disability. (Id.).

Paul had been attempting to sit in a chair but missed and fell to the ground. (Id.). She was

treated at the Carney Hospital emergency room for complaints of right lower-back pain radiating

down her legs after falling at work. (Id.). There was no head injury or loss of consciousness.

(Id.). A musculoskeletal examination revealed that she had a full range of motion and no

deformity with only mild lumbar tenderness. (Id.). Lumbar x-rays were also negative. (Id.). A

MRI showed a mild disc bulge at L5-S1 contacting and potentially irritating the bilateral S1

nerve roots in their lateral recesses, along with mild left facet degenerative joint disease that was

producing mild left foraminal stenosis and potentially irritating the left L5 nerve root as well.

(Id.). After several hours of observation, Paul reported improvement in her condition. (Id.). She

had full range of motion, was neurovascularly intact, and her strength was intact. (Id.). She was

diagnosed with sciatica, prescribed Percocet, and advised to follow-up with her primary-care

physician. (Id.).

       On September 23, 2016, Dr. Michael Gieger of Neurosurgical Consultants saw Paul for



                                                  3
         Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 4 of 25




complaints of constant lumbar region pain in the midline and on the right. (Id.). An examination

of her upper and lower extremities showed normal inspection and palpation, range of motion,

muscle strength, tone, and stability. (Id.). Dr. Gieger diagnosed spondylosis with radiculopathy

in the lumbosacral region and right-sided sciatica, and recommended a L5-S1 facet block and

transforaminal epidural steroid injection at the right L5-S1 region. (Id. at 1622). Her immediate,

recent, and remote memory appeared normal. (Id.). Her mood and affect were also normal and

appropriate for the situation. (Id.). Dr. Gieger did not notice any difficulties with judgment and

insight, and her capacity for sustained mental activity and abstract thinking showed no

abnormalities. (Id.).

       At a return visit on November 22, 2016, Paul reported significant pain. (Id.). At a visit

on December 23, 2016, she reported walking with a cane. (Id.).

       On January 11, 2017, Paul was seen by Dr. James Nairus for an independent medical

examination. (Id.). During her examination, she reported that she had not received spinal

injections to treat her pain, although Dr. Gieger had referred her to a pain specialist. (Id.). She

also stated that she was not currently undergoing active treatment and had not received specific

treatment since the work injury in September 2016. (Id.). She was taking Cymbalta for

depression and Ultram for pain. (Id.). She reported that she was still experiencing right lower-

back pain that radiated on the right from her buttock to her foot. (Id.). After examination, Dr.

Nairus noted right paraspinal tenderness. (Id.). Paul would not flex her lumbar spine at the waist

when asked. (Id.). She had diffuse weakness with 4/5 strength in all muscle distributions in the

right lower extremity that, according to Dr. Nairus, did not appear to fit into any specific nerve

root distribution. (Id.). Dr. Nairus also noted possible symptom magnification. (Id.). Paul had

normal strength in her left extremities, normal sensation in all dermatomes, and normal



                                                  4
         Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 5 of 25




symmetric reflexes in both lower legs. (Id.). Dr. Nairus noted she was positive for sciatica in

her right leg. (Id.). He diagnosed chronic lower-back pain with lower-extremity radicular

symptoms from a degenerative disc and a mild bulge at the level of L5-S1, and recommended

lumbar spine injections. (Id.).

       In January 2017, Dr. Gieger suggested an anterior lumbar interbody fusion. (Id.).

Pending workers compensation approval, he recommended an epidural steroid injection. (Id.).

At that time, Paul again reported walking with a cane. (Id.). A motor examination showed full

and symmetrical muscle strength, tone, and size throughout all extremities. (Id.).

       On April 27, 2017, Paul reported falling three times in the past weeks. (Id.). However,

through August 11, 2017, Dr. Gieger’s recommendations remained unchanged, and Paul reported

progressing pain or stable pain. (Id.). On October 6, 2017, Dr. Gieger noted that only pain

management had been approved by workers compensation and not surgical intervention. (Id.).

       On October 12, 2017, Paul underwent an independent medical evaluation by Dr. Francis

Rockett. (Id.). Dr. Rockett noted that Paul was being treated by Dr. Gieger and was being

provided epidural steroid injections by Dr. Joel Golden. (Id.). Dr. Golden had also prescribed

Cymbalta. (Id.). A motor examination revealed Paul’s station was even and steady.

Nevertheless, she was not able to perform heel walking and toe walking without support. (Id.).

She had 4/5 muscle strength in her right lower extremity but had full muscle strength in her other

extremities. (Id.). She also had somewhat decreased reflexes. (Id.). Dr. Rockett administered

an Oswestry Low Back Pain Questionnaire to help determine if she was exaggerating her

symptoms. (Id. at 1623). Dr. Rockett believed that the injury she sustained on September 12,

2016, was minor and temporarily exacerbated the symptoms of a pre-existing degenerative joint

disease and bulging of her disc. (Id.). He also noted that her subjective reports were not



                                                5
         Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 6 of 25




confirmed by the objective physical findings, in light of the fact that the MRI scans did not

reveal any changes to the condition of her spine from 2012 to 2016. (Id.). Her diffuse weakness

could not be explained by the MRI results, and indicated that she would not benefit from surgery.

(Id.). Dr. Rockett believed that she had reached maximum medical improvement. (Id.).

       On February 1, 2018, Paul was examined by Dr. Michael Bohnert, who diagnosed an

unspecified moderate depressive disorder. (Id.). She reported that she did not experience crying

but felt depressed when she was limited by her back pain. (Id.). Her pain also disturbed her

sleep. (Id.). She expressed sadness, low energy, and impaired concentration. (Id.). She

reported no history of any psychiatric hospitalization, was not in treatment with a physician or

therapist, and was not being prescribed any psychotropic medication. (Id.). There was also no

evidence of psychosis, no difficulty with appetite, and no reported history of hallucinations or

delusions. (Id.). She reported suicidal ideation in February 2017 after losing her home but

denied current or recent suicidal intents or plans. (Id.). Overall, Dr. Bohnert concluded that her

prognosis was favorable with treatment. (Id.).

       C.      RFC and Related Opinions

       As noted, on January 11, 2017, Paul was evaluated by Dr. Nairus, an independent

medical examiner. (Id. at 1625). Dr. Nairus opined that Paul could not lift or carry more than

ten pounds occasionally and twenty pounds frequently, and that she could not perform any

repetitive bending or stooping. (Id.). He diagnosed degenerative disc disease in her lumbar

spine and noted that she had signs and symptoms associated with that condition. (Id.). Dr.

Nairus concluded that Paul was temporarily partially disabled. (Id.).

       In February 2018, Joseph A. Whitehorn, Ph.D., conducted an examination and found that

Paul could lift and carry twenty pounds occasionally, and ten pounds frequently. (Id. at 1673).



                                                 6
         Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 7 of 25




Dr. Whitehorn also opined that she could sit for six hours and stand or walk for two hours in an

eight-hour day. (Id.). She could not climb ladders, rope, or scaffolding but could occasionally

perform other postural action. (Id. at 1674). He also advised that she should avoid concentrated

exposure to hazards. (Id. at 1675). He also opined that she had “some depression and would be

preoccupied with chronic pain,” but could perform simple tasks, tolerate minimum social

demands of simple-task settings, and could tolerate simple changes in routine. (Id. at 1676-77).

       After the initial consideration stage of her claim for SSDI benefits, Paul was declared

“not disabled.” (Id. at 1679). She was found to be capable of sedentary work, and after

considering her education level, RFC, and age, the medical examiner concluded that she could

adjust to other work. (Id. at 1677-78).

       In May 2018, at reconsideration, Dr. Uma P. Chelvan concluded that Paul could lift and

carry twenty pounds occasionally, and ten pounds frequently. (Id. at 1625, 1689). Dr. Chelvan

also opined that she could sit for six hours and stand or walk for two hours in an eight-hour day,

and that she could push and/or pull, including operation of hand and/or foot controls. (Id. at

1689). Dr. Chelvan noted that Paul could not climb ladders, rope, or scaffolding, but could

occasionally perform other postural actions. (Id. at 1625, 1690). Dr. Chelvan also advised that

she should avoid concentrated exposure to hazards. (Id. at 1625, 1691).

       Dr. Russell Phillips conducted a psychological evaluation of Paul at reconsideration. (Id.

at 1692-93). Dr. Phillips noted that there did not appear to be any worsening of her mental

condition, and opined that considering her mental impairment only, Paul would be able to persist

at simple tasks over time under ordinary conditions. (Id. at 1693).

       At reconsideration, Paul was again declared to be “not disabled.” (Id. at 1695). She was

found to be capable of sedentary work, and after considering her education level, RFC, and age,



                                                 7
         Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 8 of 25




the medical examiner concluded that she could adjust to other work. (Id. at 1694).

       D.      Procedural History

       On July 19, 2017, Paul filed for SSI benefits, alleging that she became disabled on

October 23, 2016. (Id. at 1615). The Commissioner denied her claim both initially on February

6, 2018, and upon reconsideration on May 31, 2018. (Id. at 1697-99, 1705-07). Thereafter, Paul

filed a written request for hearing on July 6, 2018. (Id. at 1708-09). The hearing was held on

January 7, 2019. (Id. at 1726). Paul appeared and testified at the hearing. (Id. at 1634-35).

Amy Vercillo, a vocational expert, also testified at the hearing. (Id.). On January 23, 2019, the

ALJ concluded that Paul was not disabled. (Id. at 1627).

       Paul requested a review of the ALJ’s decision. (Id. at 1759-60). On December 17, 2019,

the Appeals Council declined to review the decision and adopted it as the final decision of the

Commissioner. (Id. at 1-7).

       Paul filed this appeal on June 12, 2020. (Pl. Mem. at 1).

II.    Analysis

       Paul contends that her RFC, which restricts her to only two hours of standing or walking

a day, limits her to only “sedentary” work, and makes her unsuitable for “light” work. (Id. at 7).

Because the ALJ relied on three “light” jobs identified by the vocational expert in his decision,

Paul contends that the ALJ’s conclusion is inconsistent with her RFC. (Id. at 8-15).

Specifically, she contends that the ALJ erred by failing to resolve the conflict between the

occupational evidence provided by the VE and the information in the DOT before relying on the

vocational evidence. (Id. at 9-14). She further contends that the ALJ failed to provide

reasonable explanation for how an individual restricted to an RFC that is inconsistent with light

work can perform the three “light” jobs identified in his decision. (Id. at 8-14).



                                                 8
         Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 9 of 25




       Finally, she contends that the error was case-determinative, because she turned 50 on July

10, 2018, and a 50-year-old person who is found to be limited to “sedentary” work is deemed

“disabled” under the Medical-Vocational Guidelines (the “Grid rules”). (Id. at 1).

       A.      Standard of Review

       Under the Social Security Act, this Court may affirm, modify, or reverse the final

decision of the Commissioner, with or without remanding the case for a rehearing. 42 U.S.C. §

405(g). The Commissioner’s factual findings, “if supported by substantial evidence, shall be

conclusive,” id., because “the responsibility for weighing conflicting evidence, where reasonable

minds could differ as to the outcome, falls on the Commissioner and his designee, the ALJ.”

Seavey v. Barnhart, 276 F.3d 1, 9 (1st Cir. 2001) (citation omitted); see Evangelista v. Sec’y of

Health & Human Servs., 826 F.2d 136, 143-44 (1st Cir. 1987). Therefore, “[j]udicial review of a

Social Security Claim is limited to determining whether the ALJ used the proper legal standards,

and found facts based on the proper quantum of evidence.” Ward v. Commissioner of Soc. Sec.,

211 F.3d 652, 655 (1st Cir. 2000).

       However, the Court may reverse or remand the ALJ’s decision if the ALJ ignored

evidence or made legal or factual errors. See Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999)

(“The ALJ’s findings . . . are not conclusive when derived by ignoring evidence, misapplying the

law, or judging matters entrusted to experts.”); Moore v. Astrue, 2013 WL 812486, at *2 (D.

Mass. Mar. 2, 2013) (citation omitted) (“[I]f the ALJ made a legal or factual error, the Court may

reverse or remand such decision . . .”). Accordingly, if the “ALJ failed to record consideration of

an important piece of evidence that supports [the claimant’s] claim and, thereby, left unresolved

conflicts in the evidence, [the] Court can not conclude that there is substantial evidence in the

record to support the Commissioner’s decision.” Nguyen v. Callahan, 997 F. Supp. 179, 183 (D.



                                                 9
        Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 10 of 25




Mass. 1998); see also Crosby v. Heckler, 638 F. Supp. 383, 385-86 (D. Mass. 1985) (“Failure to

provide an adequate basis for the reviewing court to determine whether the administrative

decision is based on substantial evidence requires a remand to the ALJ for further explanation.”).

Questions of law are reviewed de novo. Seavey, 276 F.3d at 9.

       B.      Standard for Entitlement to SSDI Benefits

       An individual is not entitled to SSI or SSDI benefits unless she is “disabled” within the

meaning of the Social Security Act. See 42 U.S.C. §§ 423(a)(1)(A)(d) (setting forth the

definition of disabled in the context of SSDI), id. §§ 1382(a)(1), 1382c(a)(3) (same in the context

of SSI). “Disability” is defined, in relevant part, as the inability “to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than” 12 months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The impairment

must be severe enough to prevent a claimant from performing not only past work, but also any

substantial gainful work existing in the national economy. 20 C.F.R. § 404.1560(c)(1).

       The Commissioner uses a sequential five-step process analysis to evaluate whether a

claimant is disabled. See 20 C.F.R. § 404.1520. The steps are:

       1) if the applicant is engaged in substantial gainful work activity, the application
       is denied; 2) if the applicant does not have, or has not had . . . a severe impairment
       or combination of impairments, the application is denied; 3) if the impairment
       meets the conditions for one of the ‘listed impairments’ in the Social Security
       regulations, then the application is granted; 4) if the applicant’s ‘residual
       functional capacity’ is such that [s]he . . . can still perform past relevant work,
       then the application is denied; 5) if the applicant, given his or her residual
       functional capacity, education, work experience, and age, is unable to do any
       other work, the application is granted.

Seavey, 276 F.3d at 5; see 20 C.F.R. § 404.1520(a)(4). “The applicant has the burden of

production and proof at the first four steps of the process,” and the burden shifts to the



                                                 10
        Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 11 of 25




Commissioner at step five to “com[e] forward with evidence of specific jobs in the national

economy that the applicant can still perform.” Freeman v. Barnhart, 274 F.3d 606, 608 (1st Cir.

2001). At that juncture, the ALJ assesses the claimant’s residual functional capacity in

combination with the “vocational factors of [the claimant’s] age, education, and work

experience,” 20 C.F.R. § 404.1560(c)(1), to determine whether the claimant can “engage in

any . . . kind of substantial gainful work which exists in the national economy.” 42 U.S.C. §

1382c(a)(3)(B).

       C.      The Administrative Law Judge’s Findings

       In evaluating the evidence, the ALJ followed the established five-step procedure set forth

in 20 C.F.R. § 416.920(a)(4).

       At step one, the ALJ determined that Paul had not engaged in substantial gainful activity

during the period since her alleged disability onset date of October 23, 2016. (A.R. 1617-18).

       At step two, the ALJ addressed the severity of Paul’s impairments. (Id. at 1618). He

concluded she had the following severe impairments: lumbar spine degenerative disc disease

and depression. (Id.). Those impairments significantly limited her ability to perform basic work

activities as required by SSR 85-28. (Id.).

       At the third step, the ALJ determined that those severe impairments did not meet or

medically equal the requirements of a Listed Impairment under 20 C.F.R. Part 404, Subpart P,

Appendix 1. (Id.). The ALJ assessed her impairments under Listings 1.04 (spinal disorders) and

12.04 (depressive, bipolar, and related disorders). (Id.). After consideration of the objective

medical evidence, the ALJ found that she did not meet the specified criteria required of Listing

1.04. (Id.). The ALJ also concluded that her mental impairment did not meet or medically equal

the criteria of Listing 12.04 because “paragraph B” was not satisfied. (Id.). She only had a



                                                11
        Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 12 of 25




moderate limitation in the “paragraph B” criteria for concentrating, persisting, or maintaining

pace, and in adapting or managing herself. (Id. at 1619). Furthermore, she had a mild limitation

in the “paragraph B” criteria for understanding, remembering, or applying information, as well as

in interacting with others. (Id. at 1618-19). Thus, her mental impairments were not sufficiently

severe to constitute two marked or one extreme limitation for any of the “paragraph B” criteria.

(Id.). In addition, she did not satisfy the “paragraph C” criteria because the medical evidence

demonstrated that she had more than minimal capacity to adapt to changes in her environment or

to demands that are not already part of her daily life. (Id.).

       At step four, the ALJ determined that Paul’s RFC precluded her from performing any

past relevant work. (Id. at 1625). After consideration of the entire record, the ALJ concluded

that she has the RFC to perform a “light” level of work as defined in 20 CFR 1010.1567(b), with

the following limitations:

       Can lift and carry pounds 20 occasionally and 10 pounds frequently, as well as sit
       for 6 hours and stand or walk for 2 hours in an 8-hour day. She cannot climb
       ladders, rope or scaffolding. [She] can occasionally kneel, stoop, balance, crouch,
       crawl, and climb stairs and ramps. She must avoid concentrated exposure to
       unprotected heights and dangerous machinery. She can perform simple, routine,
       and repetitive tasks over an eight-hour workday within a normal break schedule.
       She can perform simple, routine, and repetitive tasks over an eight-hour workday
       within a normal break schedule. She can make simple-work related decisions.
       [She] can tolerate simple routine changes in a work setting.

(Id. at 1619). In making that finding, the ALJ noted that he did not defer or give any specific

evidentiary weight, including controlling weight, to any prior administrative medical findings or

medical opinions. (Id. at 1619, 1624). He found the opinion of Dr. Nairus, the independent

medical examiner, to be generally persuasive, as his assessment of her limitations was generally

consistent with the medical record. (Id. at 1625). He also found the state agency consultants’

medical and psychological assessments to be persuasive. (Id.).

       The vocational expert characterized Paul’s past relevant work as a respiratory therapist as

                                                  12
        Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 13 of 25




being a medium exertion and skilled position. (Id. at 1625). Given Paul’s RFC of light work,

with some exceptions, the vocational expert testified that she could not return to her past work.

(Id.). Accordingly, the ALJ concluded that she was unable to perform her past relevant work as

actually or generally performed. (Id.).

       At step five, the ALJ considered Paul’s age, education, work experience, and RFC. (Id.

at 1626). Taking all of those factors into account, the ALJ found that a significant number of

jobs existed in the national economy that she could perform. (Id.). If she had the RFC to

perform the full range of light work, Medical-Vocational Rule 202.21 and Rule 202.14 would

dictate a finding of “non-disabled.” (Id.). Here, however, her ability to perform all, or

substantially all, of the requirements of “light” work was impeded by her additional limitations.

(Id.). Thus, the ALJ turned to the vocational expert to determine whether jobs existed in the

national economy for an individual with her characteristics, particularly her limitations on light

work. (Id.). The VE testified that a person with her characteristics could work in representative

occupations such as bench inspector, tagger/labeler, and small-products assembler. (Id.). All

three occupations were described as light exertion and unskilled work. (Id.). The VE, taking

into account her two-hour standing/walking limitation, found that a significant number of such

jobs existed in the national economy that she was capable of performing. (Id.). Pursuant to SSR

00-4p, the ALJ determined that the vocational expert’s testimony was consistent with the

information contained in the DOT. (Id.). The ALJ accordingly found that after considering her

characteristics, she could make a successful adjustment to other work that exists in significant

numbers in the national economy. (Id.).

       In summary, the ALJ concluded that Paul did not suffer from a disability between the

alleged onset date of October 23, 2016, and January 23, 2019, within the meaning of



                                                13
        Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 14 of 25




§ 1614(a)(3)(A) of the Social Security Act. (Id. at 1627).

       D.      Plaintiff’s Objections

       Paul raises two principal objections to the ALJ’s decision: (1) that the ALJ erred by

failing to resolve a conflict between the occupational evidence provided by the VE and the

information in the DOT before relying on the vocational evidence, and (2) that the ALJ failed to

provide a reasonable explanation for how an individual restricted to an RFC that is inconsistent

with light work can perform the three “light” jobs identified in his decision.

               1.      Alleged Conflict Between the Occupational Evidence Provided by the
                       VE and the Information in the DOT

       Paul first contends that the ALJ erred by failing to resolve a conflict between the

occupational evidence provided by the VE and the information in the DOT before relying on the

vocational evidence. Specifically, she contends that the VE’s testimony that an individual with

her limitations can perform work as a bench inspector, tagger/labeler, or small products

assembler is inconsistent with the DOT’s functional requirements for those positions. She thus

alleges that the ALJ’s failure to recognize the discrepancies and seek an explanation from the VE

means that the ALJ’s disability determination is unsupported by substantial evidence.

       As noted, in order to find a claimant not disabled at step five, the Commissioner has the

burden of establishing that there is work existing in significant numbers in the national economy

that the plaintiff can perform with his or her RFC. 20 C.F.R. §§ 404.1520(a), 404.1520(g),

404.1560(c), 416.920(a), 416.920(g), 416.960(c). The applicable regulation, SSR 00-4p,

provides:

       Occupational evidence provided by a VE or VS generally should be consistent with the
       occupational information supplied by the DOT. When there is an apparent unresolved
       conflict between VE or VS evidence and the DOT, the adjudicator must elicit a
       reasonable explanation for the conflict before relying on the VE or VS evidence to
       support a determination or decision about whether the claimant is disabled. At the


                                                 14
        Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 15 of 25




       hearings level, as part of the adjudicator's duty to fully develop the record, the adjudicator
       will inquire, on the record, as to whether or not there is such consistency. Neither the
       DOT nor the VE or VS evidence automatically ‘trumps' when there is a conflict. The
       adjudicator must resolve the conflict by determining if the explanation given by the VE
       or VS is reasonable and provides a basis for relying on the VE or VS testimony rather
       than on the DOT information.

SSR 00–4p; see also Szumylo v. Astrue, 815 F. Supp. 2d 434, 440 (D. Mass. 2011).

       Thus, SSR 00-4p “makes clear that an ALJ need only resolve conflicts between evidence

provided by a VE and the DOT when the inconsistency is apparent and has been identified.”

Sullivan v. Colvin, 2015 WL 1308695, at *13 (D. Mass. Mar. 24, 2015); Policy Interpretation

Ruling: Titles II and XVI: Use of Vocational Expert and Vocational Specialist Evidence, and

Other Reliable Occupational Information in Disability Decision, SSR 00–4p, 2000 WL 1898704,

at *2 (S.S.A. Dec. 4, 2000) (“When there is an apparent unresolved conflict between [vocational

expert] evidence and the DOT, the adjudicator must elicit a reasonable explanation . . . .”); see

also Donahue v. Barnhart, 279 F.3d 441, 446 (7th Cir. 2002) (SSR 00–4p “requires an

explanation only if the discrepancy was ‘identified’ . . . .”); Carey v. Apfel, 230 F.3d 131, 146–47

(5th Cir. 2000) (“[C]laimants should not be permitted to scan the record for implied or

unexplained conflicts between the specific testimony of an expert witness and the voluminous

provisions of the DOT, and then present that conflict as reversible error, when the conflict was

not deemed sufficient to merit adversarial development in the administrative hearing.”).

       Here, there is no indication in the record that Paul’s attorney objected to the expert

testimony or identified any discrepancies during the hearing. (A.R. 1657-61). In fact,

immediately after Paul’s attorney concluded questioning the VE, the ALJ asked the VE, “Is this

testimony you provided consistent with information found in the Dictionary of Occupational

Titles and [its] companion publication, Selected Characteristics of Occupations in the revised

DOT and your experience?” (A.R. 1661). The VE answered in the affirmative. (Id.).


                                                15
        Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 16 of 25




Therefore, even assuming the existence of an inconsistency, that inconsistency was not

identified, and therefore there is no violation of SSR 00-4p.

       In any event, as discussed below, there is no conflict between Paul’s RFC and the DOT’s

functional requirements for the three identified positions.

                       i.      Bench Inspector and Tagger/Labeler Positions

       Paul contends that according to the VE, the jobs of bench inspector and tagger/labeler are

classified as light jobs because the work is done at a rapid pace. She also notes that her RFC of

“light” work is limited to simple, routine, repetitive tasks, and that she has a moderate limitation

in concentrating, persisting, or maintaining pace due to her depression. Thus, she contends, her

limitations render her incapable of preforming the rapid, production-pace work required of those

two jobs. Specifically, she argues that (1) the ALJ’s finding that she can perform simple,

routine, and repetitive tasks over an eight-hour workday with a normal break schedule is

inconsistent with jobs requiring a production pace, and (2) the ALJ’s determination that she is

unable to perform repetitive postural movements is facially inconsistent with rapid, production-

paced work. She emphasizes that the ALJ relied on Dr. Nairus’s opinion that she is unable to

perform any repetitive bending or stooping when he determined that she was unable to perform

repetitive postural movements.

       As an initial matter, Paul has misstated the VE’s characterization of the physical

requirements of these two positions. She incorrectly contends that the VE testified that the bench

inspector and tagger/labeler positions were light jobs, even though a person is sitting most of the

time, because the work was rapid. But as the Commissioner correctly noted, the VE testified that

these were classified as light jobs due to both “the pace of the work and the occasional [lifting

of] up to 20 pounds.” (A.R. 1654) (emphasis added). Thus, her assumption that the bench



                                                 16
        Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 17 of 25




inspector and tagger/labeler positions were categorized as light because they “require[] working

at a production rate pace entailing the constant pushing and/or pulling of materials even though

the weight of those materials is negligible” is incorrect.

        In any event, a limitation to “simple, routine, and repetitive tasks” does not automatically

preclude a person from being able to work at a production-paced rate. And based on the DOT’s

description of those two positions, there is no evidence in the record for that claim. See DOT §

229.587-018; DOT § 741.687-010. “A direct and obvious conflict exists when the VE's

characterization of the exertional or skill level required for a particular job is facially different

from the exertional or skill provided for that job in the DOT.” Szumylo v. Astrue, 815 F. Supp.

2d 434, 441 (D. Mass. 2011) (quoting Cooper v. Commissioner of Social Sec. Admin., 2011 WL

61613, at *7 (N.D. Tex., Jan. 6, 2011)). Here, there is no apparent conflict between the VE’s

testimony and the DOT that should have been resolved by the ALJ under his SSR 00-4p

obligations.

        Paul also contends that because there is a third definition of “light” work that concerns

production rate work—“requires working at a production rate pace entailing the constant pushing

and/or pulling of materials even though the weight of those materials is negligible”—it

necessarily follows that production-paced work is distinguishable from routine work. But there

is nothing to suggest or support this perceived dichotomy. When the agency and courts refer to

“simple, routine and repetitive tasks but not at a production rate pace,” the “but not at a

production rate pace” represents a qualifier to “simple, routine, and repetitive tasks,” rather than

indicating that the two terms are mutually exclusive.

        Furthermore, even if the positions of inspector and tagger/labeler do require production-

paced work, Paul has not demonstrated that she is incapable of this type of work based on her



                                                   17
        Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 18 of 25




RFC. There is no evidence in the record to suggest that her inability to perform repetitive

postural movements is facially inconsistent with rapid, production-paced work.

       Paul miscredits Dr. Nairus’s medical opinion as the decisive reason for the ALJ’s

determination that she “can perform simple, routine and repetitive tasks.” The ALJ’s statement

that she could not perform repetitive postural movement was made in connection with Dr.

Nairus’s opinion that she could not “perform any repetitive bending or stooping.” (A.R. 1625).

In the context of RFC limitations, postural movements typically refer to activities such as

bending, squatting, turning, balancing, kneeling, crouching, or crawling. See Bragdon v.

Berryhill, 2018 WL 5257605, at *6 (S.D. Fla. Oct. 22, 2018) (“no repetitive postural movements

(such as bending, squatting, kneeling, stooping, twisting, or turning)”); Miley v. Colvin, 2015

WL 4113707, at *3 (D. Colo. July 8, 2015) (“Dr. Borja opined that plaintiff was able to: . . . . do

routine, but not repetitive, postural activities such as bending, squatting, stooping and

crouching.”); SSR 96-9p, 1996 WL 374185, at *7 (S.S.A. Jul. 2, 1996) (“Postural limitations or

restrictions related to such activities as climbing ladders, ropes, or scaffolds, balancing, kneeling,

crouching, or crawling would not usually erode the occupational base for a full range of

unskilled sedentary work significantly because those activities are not usually required in

sedentary work.”); SSR 85-15, 1983-1991 Soc. Sec. Rep. Serv. 343, at *6-7 (S.S.A. Jan. 1, 1985)

("Postural-Manipulative Impairments a) Limitations in climbing and balancing . . . b) stooping,

kneeling, crouching, and crawling . . . c) reaching, handling, fingering, and feeling.”).

       The ALJ thus considered and accounted for Dr. Nairus’s opinion in his determination of

Paul’s RFC, which declared that she “cannot climb ladders, rope or scaffolding . . . can

occasionally kneel, stoop, balance, crouch, crawl, and climb stairs and ramps.” (A.R. 1619).

Furthermore, when posing the various hypotheticals to the VE during the oral hearing, the ALJ



                                                 18
        Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 19 of 25




explicitly stated that the hypothetical individual “cannot climb ladders, ropes or scaffolding” and

also “can occasionally kneel, stoop, balance, crouch, crawl and climb stairs and ramps.” (Id. at

1652). Thus, when identifying the jobs of bench inspector and tagger/labeler, the VE considered

her inability to perform repetitive postural movements, and still found that she could perform

rapid-paced work.

        Accordingly, although Paul contends that the positions of bench inspector and

tagger/labeler are production-paced work and that she is incapable of such work, the ALJ’s

decision is supported by substantial evidence and does not warrant reversal.

                       ii.     Small Products Assembler Positions

        Paul next contends that the ALJ’s finding that she can perform work as a small products

assembler is not supported by substantial evidence. Specifically, she argues that her limitation of

walking and/or standing for two hours in an eight-hour workday precludes her from meeting the

requirements of a small products assembler job, because such a job requires “a good deal of

walking or standing.” She arrived at this assumption by using a “process of elimination,”

reasoning that because (1) there is no evidence that the job requires significant pushing and/or

pulling of arm or leg controls or handling of weights up to twenty pounds, and (2) the VE

testified that this is not a production-paced job, therefore (3) the job must require the assembler

to be on his or her feet for up to six-hours out of an eight-hour work day.

        The DOT assigns a “light” exertion level to the position of small products assembler. See

DOT § 712.687-010. According to the DOT, jobs are generally classified as “light” when the

individual is:

        Exerting up to 20 pounds of force occasionally, and/or up to 10 pounds of force
        frequently, and/or a negligible amount of force constantly (Constantly: activity or
        condition exists 2/3 or more of the time) to move objects. Physical demand
        requirements are in excess of those for Sedentary Work. Even though the weight


                                                 19
          Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 20 of 25




          lifted may be only a negligible amount, a job should be rated Light Work: (1)
          when it requires walking or standing to a significant degree; or (2) when it
          requires sitting most of the time but entails pushing and/or pulling of arm or leg
          controls; and/or (3) when the job requires working at a production rate pace
          entailing the constant pushing and/or pulling of materials even though the weight
          of those materials is negligible. NOTE: The constant stress and strain of
          maintaining a production rate pace, especially in an industrial setting, can be and
          is physically demanding of a worker even though the amount of force exerted is
          negligible.

Social Security Program Operations Manual System (“POMS”) § DI 25001.001(A)(43). A

“light” designation alone does not establish that the job requires substantial standing or walking.

See id.

          Plaintiff’s use of a “process of elimination” to establish that small products assembler

jobs are categorized as “light” because they require the ability to walk or stand for six hours a

workday is unpersuasive. The DOT description for that occupation is silent as to which aspects

of the “light” definition it fulfills or does not fulfill. See DOT § 712.687-010. Moreover, there is

no evidence to support the assertation that the job is categorized as “light” because it requires

walking or standing to a significant degree. On the contrary, the hypothetical the ALJ presented

to the VE expressly included a two-hour standing/walking limitation. (A.R. 1654-55). The VE

specifically accounted for that limitation by testifying that of the 250,000 small product

assembler positions available in the national economy, approximately 10% would allow for more

than six hours of sitting, yielding an estimate of 25,000 positions in that category. (Id. at 1655).

          In short, there is no actual inconsistency between Paul’s limitations and the requirements

of the small products assembler jobs. The VE provided substantial evidence upon which the ALJ

could rely in finding that such jobs exist in significant numbers in the national economy that Paul

can perform.

          Paul’s additional argument that the VE should have provided a copy of the “Occupational



                                                   20
        Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 21 of 25




Requirement Survey” to ensure its reliability is likewise unpersuasive. The VE cited the survey

when testifying that 68% of small products assemblers can sit at will. (A.R. 1654). It is well-

established, however, that a VE’s testimony can constitute substantial evidence even if she does

not produce her survey data. See Biestek v. Berryhill, 139 S. Ct. 1148, 1156 (2019) (holding that

the ALJ could rely on the testimony of a VE, even though she refused to provide the underlying

data, because her testimony itself constituted “substantial evidence”); Newman v. Saul, 2020 WL

4049915, at *16 (D. Mass. July 17, 2020) (“The VE in the present case and the VE in Biestek

explained their testimony with evidence that only would be accessible to them, experience and

private surveys, respectively. This was acceptable in Biestek, so it follows that it is likewise

acceptable here.”).

       Paul’s argument that the ALJ erred by relying on the availability of a sit/stand option for

small products assembler jobs (to compensate for a requirement that an individual be able to

stand for more than two hours over the course of a workday) is also without merit. There is no

evidence that all small products assembler positions require more than two hours of

standing/walking. And the VE’s calculation of the number of potential jobs that comported with

Paul’s limitations did not depend on the existence of a sit/stand option. Instead, the VE

specifically contemplated the estimated amounts of time an individual would be required to stand

or walk (as opposed to sit) when identifying the limited number of small products assembler

jobs. (A.R. 1655).

       Likewise, Paul’s contention that her restricted ability to stand also inhibits her ability to

lift and carry, and therefore she would be unable to perform the lifting and carrying requirements

of the small products assembler job, is without merit. The hypothetical posed to the VE included

both her capacity to lift and carry as well as her limitation of only two hours of standing and



                                                 21
        Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 22 of 25




walking a day. (A.R. 1652-53). In his decision and in the hypotheticals presented to the VE, the

ALJ specifically considered that Paul had a “light” RFC that incorporated a two-hour

standing/walking limitation and ability to lift and carry twenty pounds occasionally and ten

pounds frequently. Compare Saeed v. Berryhill, 2018 WL 1243953, at *10 (D. Mass. Mar. 9,

2018) (finding that “although neither party has specifically addressed this concern, the ALJ did

not appear to consider, either in his decision or in posing the hypotheticals to the VE, that an

RFC incorporating a two-hour standing/walking limitation but otherwise adopting the capacity to

perform light work presents a potential inconsistency”). Moreover, as noted, the VE considered

Paul’s walking/standing restriction, as well as her other limitations, and reduced the number of

available small products assembler positions to reflect those limitations.

        In summary, there were no conflicts between the VE’s testimony and the DOT. The ALJ

properly found that Paul could perform the jobs of bench inspector, tagger/labeler, and small

products assembler. Accordingly, the Court thus finds that the Commissioner has satisfied his

burden of proving that significant work exists in the economy that Paul can perform.

                2.      Alleged Failure to Provide Reasonable Explanations

        Paul next contends that the ALJ failed to provide any reasonable explanation for how an

individual who has an RFC that is inconsistent with light work can perform the three “light” jobs

identified in his decision.

        As noted, even if Paul’s attorney had raised those alleged conflicts at the administrative

hearing, there would still be no cause for remand, because there is no actual conflict between the

VE’s testimony and the DOT. SSR 00–4p, 2000 WL 1898704, at *4 (S.S.A. Dec. 4, 2000) (SSR

00–4p requires that “when vocational evidence provided by a [vocational expert] is not

consistent with information in the DOT, the adjudicator must resolve this conflict before relying



                                                 22
        Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 23 of 25




on the [vocational expert] evidence to support a determination or decision that the individual is

or is not disabled”); see Sullivan, 2015 WL 1308695, at *13 (D. Mass. Mar. 24, 2015) (“In this

case, there is no indication that plaintiff's attorney objected to the expert's testimony or identified

the discrepancy at the oral hearing. (A.R.63–64). Because the inconsistency was not identified

during the hearing, the ALJ was not required to explain the conflict.”); Aho v. Commr. of Social

Sec. Admin., 2011 WL 3511518, at *14 (D. Mass. Aug. 10, 2011) (“Plaintiff contends that the

ALJ failed to resolve inconsistencies in the jobs offered by the vocational expert and plaintiff's

visual and no-dangerous-machinery restrictions. Because the inconsistency was not identified

during the hearing, the ALJ was not required to explain the conflict.”).

                 3.    Allegations that the ALJ Erred in his RFC Determination

       Finally, Paul contends that the error was case-determinative because she turned 50 on

July 10, 2018. She maintains that her RFC, which restricts her to only two hours of standing or

walking a day, limits her to only “sedentary” work, and makes her unsuitable for “light” work. If

the ALJ had found that she was a 50-year-old person limited to “sedentary” work, he would have

been required to make a finding of “disabled” under the Medical-Vocational Guidelines (the

“Grid rules”).

       The Social Security Administration Program Operations Manual System (“POMS”)

provides, in relevant part:

       RFC represents the most that an individual can do despite his/her limitations or
       restrictions. At step 5 of the sequential evaluation process, RFC must not be
       expressed in terms of the lowest exertional level (e.g., “sedentary” or “light”
       when the individual can perform “medium” work) at which the medical-
       vocational rules would still direct a finding of “not disabled.” This would
       concede lesser functional abilities than the individual actually possesses and
       would not reflect the most he/she can do based on the evidence in the case record,
       as directed by the regulations. The adjudicator must consider all allegations of
       physical and mental limitations or restrictions and make every reasonable effort to
       ensure that the file contains sufficient evidence to assess RFC . . . . Careful


                                                  23
        Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 24 of 25




       consideration must be given to any available information about symptoms
       because subjective descriptions may indicate more severe limitations or
       restrictions than can be shown by objective medical evidence alone.

SSA POMS § DI 24510.006 (C)(3), (C)(5), Assessing Residual Functional Capacity (RFC) in

Initial Claims, SSR 96-8P.

       It is well-established that “[t]he credibility determination of the ALJ, who observed the

claimant, evaluated [her] demeanor, and considered how that testimony fit in with the rest of the

evidence, is entitled to deference, especially when supported by specific findings.” Church v.

Astrue, 2012 WL 369424, at *9 (D. Mass. Feb. 2, 2012) (quoting Frustaglia v. Sec'y of Health &

Human Srvs., 829 F.2d 192, 195 (1st Cir.1987)). Where there are inconsistencies in the record,

the ALJ may discount subjective complaints of pain. Underwood v. Bowen, 807 F.2d 141, 143

(8th Cir.1987); Church, 2012 WL 369424, at *9.

       The ALJ's RFC determination that Paul can perform light work is supported by

substantial evidence. The ALJ considered the entire medical record when determining her RFC.

(A.R. 1619-25). In particular, he noted that her statements about the severity and limiting effects

of her back disorder were inconsistent with the objective medical record. He noted that there

was a lack of consistent treatment for her back condition, which did not support her allegations

as to the severity of her condition, and that the results of physical examinations were not

consistent with her significant symptom allegations. (Id. at 1623-24). Furthermore, while Paul

used a cane, it was not clear if it had been prescribed by a medical provider. (Id. at 1624).

       The various examinations of Paul’s gait and muscle strength, tone, and size indicated that

they were all normal. (Id.). Moreover, the MRI taken before the accident and the one taken after

the accident did not show significant changes in her condition and only demonstrated mild

findings. (Id.). Both Dr. Nairus and Dr. Rockett suggested that some of Paul’s symptoms may



                                                24
        Case 1:20-cv-10108-FDS Document 20 Filed 02/26/21 Page 25 of 25




have been magnified or exaggerated. (Id.). Accordingly, the ALJ concluded that there was no

objective indication that Paul could not meet the physical demands of a reduced range of light

work. (Id.).

       With respect to her mental impairments, the ALJ considered the medical records and

reports, which included information that she had not received significant, if any, treatment for

depression, that she had never been hospitalized for depression, that there were no significant

abnormalities in her cognitive functioning, thought processes, thought content, or speech, and

that she appeared to be managing the symptoms of her mental impairment through conservative

care and prescription medication. (Id.). She also reported that she has a young child in her care

and that she occasionally cooked and enjoyed reading and listening to music. (Id.).

       In summary, the ALJ's conclusion that she was capable of “light” work with certain

limitations was supported by the evidence. The ALJ accounted for those limitations, and Paul’s

contention that her limitation to only two hours of standing or walking a day limits her to only

“sedentary” work and makes her unsuitable for “light” work is unpersuasive.

III.   Conclusion

       For the foregoing reasons, plaintiff’s motion for an order to reverse and remand the final

decision of the Commissioner of the Social Security Administration is DENIED, and defendant’s

motion to affirm the action of the Commissioner is GRANTED.

So Ordered.


                                                         /s/ F. Dennis Saylor IV
                                                         F. Dennis Saylor IV
Dated: February 26, 2021                                 Chief Judge, United States District Court




                                                25
